Appeal from a judgment of the County Court of Albany County (Herrick, J.), rendered July 22, 2004, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to the reduced charge of attempted criminal sale of a controlled substance in the third degree. He was sentenced as a second felony offender in accordance with the plea agreement’s provision of a specific term of 3 to 6 years in prison—the minimum permissible sentence (see Penal Law § 70.06 [3] [c]; [4] [b]). On appeal, counsel for defendant seeks to be relieved of her assignment on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and appellate counsel’s brief, we agree. The judgment is, accordingly, affirmed and the application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
*766Mercure, J.E, Peters, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.